Citation Nr: 0121476	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for additional disability involving 
liver damage resulting from anti-Human Immunodeficiency Virus 
(HIV) medications administered in a research study at a VA 
medical facility during March-July 1998.  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving mouth ulcers resulting 
from anti-HIV medications administered at a VA medical 
facility in 1999.  


WITNESSES AT HEARING ON APPEAL

Appellant and D. R. 


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from February 1973 to 
September 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Oakland, California, Regional Office (RO), which denied 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability involving liver damage resulting from anti-HIV 
medications administered in a research study at a VA medical 
facility during March-July 1998.  He subsequently appealed a 
June 2000 rating decision, which denied § 1151 benefits for 
additional disability involving mouth ulcers resulting from 
anti-HIV medications administered at a VA medical facility in 
1999.

In June 2001, a "Travel Board" hearing was held before the 
undersigned Board Member.  The hearing transcript and 
procedural development of the case indicate that the issues 
for appellate consideration are limited to those delineated 
on the title page of this decision, and the Board will 
proceed accordingly.  Although in recent written statements, 
appellant has referred to additional disabilities apparently 
in the context of VA medical malpractice, it is unclear 
whether he is claiming compensation for additional 
disabilities under the provisions of 38 U.S.C.A. § 1151.  If 
so, he should contact the RO and clearly express that 
intention.  

With regards to other procedural matters, in a recent May 
2001 written statement, appellant revoked a written power of 
attorney appointment of a service organization as his 
representative.  Additionally, during that June 2001 "Travel 
Board" hearing, appellant submitted additional medical 
records accompanied by a written waiver of RO jurisdiction.  
See 38 C.F.R. § 20.1304(c) (2000).  



FINDINGS OF FACT

1.  Prior to the March-July 1998 VA treatment in question, 
appellant had tested positive for hepatitis C infection in 
1994 and HIV infection in February 1998; and said information 
was in his medical records and he had been informed of those 
results.  

2.  In March 1998, appellant consented in writing (with his 
signature witnessed) to participate in a randomized, double-
blind, VA research study with anti-HIV treatment drugs 
didanosine (ddl) in combination with stavudine (d4T) to 
evaluate the effectiveness of the same approved dose of ddl 
given once daily instead of the standard twice daily.  He was 
informed that risks/side effects included abnormal liver 
function tests that may indicate damage to the liver.  He had 
not previously received anti-HIV treatment drugs.  

3.  During March-July 1998 VA treatment, appellant actually 
received the standard twice-daily approved dose of said anti-
HIV treatment drugs.  Although liver function studies since 
1994 had shown elevated enzyme values, on July 13, 1998, 
shortly prior to the end of said research study, he 
complained of certain gastrointestinal symptoms; and said 
anti-HIV treatment drugs were discontinued after a liver 
function study conducted that same day showed a substantially 
elevated enzyme value.  In August 1998, a liver biopsy showed 
chronic hepatitis C infection with necrosis and lobular 
infection.  Additional biopsy findings were lobular disarray 
with central cholestasis, noted as suggestive of acute injury 
that might be the result of drug injury.  Subsequent liver 
function studies showed that enzyme values gradually returned 
to baseline level.  Additionally, subsequent treatment with 
other anti-HIV treatment drugs has been shown to have 
suppressed his HIV viral load.  

4.  All of the competent evidence is to the effect that 
appellant's HIV treatment was appropriate; that he consented 
in writing to risk of adverse reaction from the drugs used in 
said study; that appellant actually received the standard 
twice-daily approved dose of said anti-HIV treatment drugs 
with desired suppression of HIV viral load; that after he 
developed gastrointestinal symptoms and liver enzyme 
elevation, appropriate withdrawal of the drugs with 
appropriate care were implemented; and that laboratory 
studies indicated the acute inflammatory process largely 
resolved with return of the hepatic condition to a baseline 
state of inflammation associated with his underlying 
hepatitis C infection.  Additionally, it was opined that 
appellant did not suffer any additional disability or 
aggravation of his preexisting hepatitis C due to 
inappropriate medical treatment.  

5.  Although the appellant subsequently developed lip ulcers, 
this was diagnosed by biopsy as lichen planus.  In an October 
1999 clinical record, a VA physician opined that it was more 
likely that the lichen planus was due to underlying hepatitis 
C rather than anti-HIV treatment drugs.  

6.  The credible, competent evidence does not show that any 
additional, permanent disability involving liver damage 
resulted from anti-HIV medications administered in a research 
study at a VA medical facility during March-July 1998 or that 
any additional, permanent disability involving mouth ulcers 
resulted from anti-HIV medications administered at a VA 
medical facility in 1999.  


CONCLUSION OF LAW

The criteria for compensation for any additional, disability 
involving liver damage resulting from anti-HIV medications 
administered in a research study at a VA medical facility 
during March-July 1998 or any additional, permanent 
disability involving mouth ulcers resulting from anti-HIV 
medications administered at a VA medical facility in 1999 
have not been met.  38 U.S.C.A. § 1151.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It should be pointed out that 38 U.S.C.A. § 1151 was amended 
for claims filed on or after October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since 
appellant's § 1151 claims were filed after that date, the 
amended 38 U.S.C.A. § 1151 applies to this case.  See 
38 U.S.C.A. § 1151 (Supp. 2000).

Although VA rescinded 38 C.F.R. § 3.361, which was intended 
to be a final rule implementing § 1151 claims, the statute 
from which it derived is currently the law.  38 U.S.C.A. 
§ 1151 as amended states, in pertinent part, that where any 
veteran suffered an injury, or aggravation of an injury, as a 
result of VA hospitalization, medical, or surgical treatment, 
and such injury or aggravation results in additional 
disability or death, disability or death compensation and 
dependency and indemnity compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.  Additionally, it is required that the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing hospital care, medical/surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  

This amended rule includes a fault or accident requirement, 
but does not alter the requirement that additional disability 
is "proximately due" to VA action.  As the Board will 
explain, exclusion from coverage under § 1151 in this case is 
based on an absence of a causal link between VA treatment and 
additional disability involving liver damage or mouth ulcers.  

Additionally, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. § 5100 et. Seq, became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to obtain relevant 
evidence and provide medical opinion when such opinion is 
necessary to make a decision on a claim.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant.  The RO 
obtained VA medical records dated prior, during, and 
subsequent to the 1998 and 1999 VA treatment in controversy, 
including laboratory studies, outpatient treatment reports, 
and consent form authorizing that 1998 research study in 
question.  Significantly, the claims folder does include 
medical opinion as to the § 1151 claims in this case.  An 
April 1999 written opinion from a VA physician is to the 
effect, that appellant did not suffer any additional 
disability or aggravation of his preexisting hepatitis C due 
to inappropriate medical treatment.  In an October 1999 
clinical record, a VA physician opined that it was more 
likely that appellant's mouth ulcers, biopsied as lichen 
planus, were due to underlying hepatitis C rather than anti-
HIV treatment drugs.  

The appellant was informed by the RO at various stages of the 
proceedings that the § 1151 claims were denied, in part, 
because the evidence did not show any additional disability 
or aggravation of his preexisting hepatitis C due to 
inappropriate VA medical treatment or that any mouth ulcers 
were proximately caused by VA treatment.  See, e.g., a June 
2000 Supplemental Statement of the Case and September 1999 
and November 2000 Statements of the Case.  Additionally, said 
Statements informed appellant of the 1996 amendment to 38 
U.S.C.A. § 1151.  This information when combined with the 
discussion at his hearing, should have served to inform him 
of the evidence needed to substantiate his claim.

A March 2000 RO letter sent to appellant requested him to 
provide any pertinent evidence or information, such as a 
medical statement, indicating that the claimed disability was 
related to VA prescribed medication.  However, no such 
competent clinical evidence has been submitted by appellant.  
Although in an August 2000 statement, appellant alleged 
treatment by a certain private physician, the November 2000 
statement of the case advised him that he should either 
submit said private treatment records or complete and return 
an enclosed consent form to enable the RO to obtain such 
records.  A consent form from appellant authorizing the RO to 
obtain said records, however, is not associated with the 
claims folder and without it, the RO is unable to obtain 
them.  The Board must base a decision on the evidence of 
record.  38 C.F.R. § 19.7 (2000).  

Appellant testified at the June 2001 "Travel Board" 
hearing, in essence, that although he signed a consent form 
agreeing to participate in a VA research study involving 
anti-HIV medications, he should never have been selected to 
participate since he had a prior history of hepatitis C 
infection; that his consent was not "informed consent", 
particularly since he was not properly informed of all risks 
and dangers; and informed consent guidelines such as listed 
in 38 C.F.R. § 16.116 were violated.  He asserts that as the 
result of an improper VA research study involving anti-HIV 
medications and later inappropriate VA treatment with anti-
HIV medications in 1999, he has additional disabilities 
including liver damage and mouth ulcers from drug toxicity.  

Appellant's witness, who identified himself as a veteran with 
a Masters degree in speech communication, also testified on 
appellant's behalf.  However, the salient point is that lay 
statements are not competent evidence with respect to medical 
causation; and appellant and the other witness are not 
qualified to offer medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The controlling facts are that prior to the March-July 1998 
VA treatment in question, appellant had tested positive for 
hepatitis C infection in 1994 and HIV infection in February 
1998; and that said information was in his medical records 
and he had been informed of those results.  VA medical 
records indicate that appellant had a lesion inside the lower 
lip in mid-1991.  A November 1994 VA examination report noted 
that he had a history of heavy drinking.  Laboratory study 
results included a positive hepatitis C antibody and elevated 
liver enzymes, including SGOT of 71, SGPT of 63, and amylase 
of 154.  An October 1996 VA examination report noted a 
history of drug abuse in service.  Other laboratory study 
results included elevated liver enzymes, such as SGOT of 61 
and amylase of 141.  

In February 1998, a history of remote intervenous drug use 
was provided by appellant.  Appellant stated that he was 
unaware that hepatitis C antibody was positive on a 1994 
test.  An HIV test was conducted and was positive.  In March 
1998, appellant consented in writing (with his signature 
witnessed) to participate in a randomized, double-blind, VA 
research study with anti-HIV treatment drugs didanosine (ddl) 
in combination with stavudine (d4T), to evaluate the 
effectiveness of the same approved dose of ddl given once 
daily instead of the standard twice daily.  He was informed 
that risks/side effects included abnormal liver function 
tests that may indicate damage to the liver.  He had not 
previously received anti-HIV treatment drugs.  The written 
five-page consent form listed as sections: 
background/purpose; procedures; risks and discomforts; 
treatment and compensation for injury; benefits; 
alternatives; costs; reimbursement; confidentiality; 
questions; and consent; and detailed information as to each 
section topic was included therein. 

Above the signatures of the appellant and a witness in 
section titled "consent" included the following paragraph:  
"I have been given copies of this consent form and the 
Experimental Subject's Bill of Rights to keep."  
Additionally, in March 1998 VA nurses' records, it was noted 
that the research study in question was explained to 
appellant, all benefits and risks were explained, all 
questions were answered, and informed consent was obtained.  

During March-July 1998 VA treatment, appellant actually 
received the standard twice-daily approved dose of said anti-
HIV treatment drugs.  Although liver function studies since 
1994 had shown elevated enzyme values, on July 13, 1998, 
shortly prior to the end of said research study, he 
complained of certain gastrointestinal symptoms; and said 
anti-HIV treatment drugs were discontinued after a liver 
function study conducted that same day showed a substantially 
elevated enzyme value.  In late July 1998, a sonogram was 
interpreted as showing no liver masses/biliary duct 
obstruction; and was borderline as to any early fatty 
infiltration/cirrhotic changes.  

An August 1998 clinical record assessed likely drug effects 
on an already compromised liver from past alcohol use and 
hepatitis C virus.  Later that August 1998, a liver biopsy 
showed chronic hepatitis C infection with necrosis and 
lobular infection.  Additional biopsy findings were lobular 
disarray with central cholestasis, noted as suggestive of 
acute injury that might be the result of drug injury.  
Subsequent liver function studies showed that enzyme values 
gradually returned to baseline level.  For example, in 
November 1998, SGOT was 52.  A February 1999 VA clinical 
record noted that appellant had recovered from drug toxicity 
that was superimposed on hepatitis C virus; that he was 
"doing well"; that there "is no data to suggest that 
reaction to one antiretroviral will predict hepatic toxicity 
to another"; and that he would be started on other anti-HIV 
treatment drugs (combivir and nevirapine) with follow-up 
treatment planned.  Additionally, subsequent treatment with 
other anti-HIV treatment drugs was shown to have suppressed 
his HIV viral load. 

VA laboratory studies showed SGPT was normal in December 1998 
and early 1999, except for a slightly elevated 65 in April 
1999 (and 73 in March 2001).  SGOT was in the 83-93 range in 
early 1999 (and 56 in March 2001).  

A substantial negative piece of evidence is an April 1999 
written opinion from a VA physician.  Said written opinion 
states that appellant's HIV treatment was appropriate; that 
he consented in writing to risk of adverse reaction from the 
drugs used in said study; that appellant actually received 
the standard twice-daily approved dose of said anti-HIV 
treatment drugs with desired suppression of HIV viral load; 
that after he developed gastrointestinal symptoms and liver 
enzyme elevation, appropriate withdrawal of the drugs with 
appropriate care were implemented; and that laboratory 
studies indicated the acute inflammatory process largely 
resolved with return of the hepatic condition to a baseline 
state of inflammation associated with his underlying 
hepatitis C infection.  

Additionally, it was opined that appellant did not suffer any 
additional disability or aggravation of his preexisting 
hepatitis C due to inappropriate medical treatment.  
Appellant has not provided any credible, competent evidence 
to rebut that medical opinion.  

VA medical records indicate that appellant received treatment 
in 1999 with other anti-HIV treatment drugs.  VA clinical 
records indicate that in May 1999, questionable change in 
mucous membrane color due to AZT was noted by a nurse 
practitioner.  In June 1999, the appellant complained of 
mouth ulcers.  A physician noted that he suspected aphthous 
ulcer from history and examination, although "HSV" (herpes 
simplex virus) was also a possibility.  A subsequent culure 
was negative for HSV.  Later in June 1999, clinical 
evaluation noted that the oral vesicles/ulcers had resolved.  
Assessments included "oral ulcers: coxsackie versus apthous 
most likely."  In October 1999, a physician noted that 
appellant had developed ulcerated lip lesions during the past 
few months that were diagnosed by biopsy as lichen planus; 
that appellant attributed this to anti-HIV medications and 
had discontinued taking them; and that it was the physician's 
opinion that the lichen planus was "much more likely due to 
his underlying hep[atitis] C."  

Appellant alleged in a January 2000 statement that he had 
developed mouth ulcers caused by anti-HIV drug "AZT" 
administered by VA in May 1999.  However, appellant is not 
qualified to render a medical opinion as to causation.  
Espiritu.  A significant piece of negative evidence is the 
October 1999 VA physician's opinion that stated, in effect, 
that appellant's mouth ulcers, diagnosed by biopsy as lichen 
planus, were more likely due to underlying hepatitis C viral 
infection rather than anti-HIV treatment drugs.  

There is no credible, competent evidence to rebut that 
medical opinion.  As the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) stated in Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."

Furthermore, it is the Board's opinion that the March 1998 
consent form, signed by appellant and witnessed, complied 
with the informed consent guidelines listed in 38 C.F.R. 
§ 16.116.  Appellant's allegations that he did not, in 
essence, knowingly consent are simply unsubstantiated and 
contrary to the specific information contained in that 
consent form as to risks and dangers of the research study 
anti-HIV medication regimen, including liver damage.  He has 
not provided any credible, competent evidence in support of 
the contention that he should not have been selected as a 
research volunteer or that additional, permanent disability 
resulted from his participation in that research study in 
question.  

It is also of substantial probative value that the April 1999 
VA medical opinion states that the appellant actually 
received the standard twice-daily approved dose of said anti-
HIV treatment drugs in the randomized, double-blind study, 
not the once-daily dose (which he also stated has 
subsequently become a standard dose).  Finally, in response 
to appellant's contention that compensation should be granted 
for "pain and suffering", it should be explained that 
§ 1151 benefits are not awarded specifically for "pain and 
suffering", but rather for injury as a result of VA 
hospitalization, medical, or surgical treatment where such 
injury or aggravation results in additional disability.  

In short, there is no credible, competent evidence indicating 
that the VA treatment in question was improper; that any 
additional disability involving permanent liver damage 
resulted from anti-HIV medications administered in a research 
study at a VA medical facility during March-July 1998; or 
that any additional, permanent disability involving mouth 
ulcers resulted from anti-HIV medications administered at a 
VA medical facility in 1999.  

Accordingly, the Board considers the negative evidence to 
have greater probative value than the positive, with respect 
to these appellate issues, and the § 1151 claims are denied.  
38 U.S.C.A. § 1151.  



ORDER

Appellant's claim for benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving liver damage resulting 
from anti-HIV medications administered in a research study at 
a VA medical facility during March-July 1998 is denied

Appellant's claim for benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving mouth ulcers resulting 
from anti-HIV medications administered at a VA medical 
facility in 1999 is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

